Bleckley, Justice,
dissenting.
1. A witness for the state having testified as follows, there was no error .in refusing to rule out' his evidence on the prisoner’s motion: “defendant asked me if he could turn state’s evidence. Told him he could if there were more than himself implicated in the crime. Defendant went on talking a good deal. I told him he must tell me the truth in this matter, and I would come next morning and bring a justice of the peace. Defendant then asked me if he could *310not tell it then. I told him no, he had better tell it before a justice of the peace, or some legal officer to take his testimony down. He asked me if I would be sure and come next morning. I told him I would if nothing providential occurred. I came back next morning, and he said he would have to see Col. Nichols before he done anything. At the time of conversation he was kind of sitting or leaning on the floor, with his face in his hands, and every now and then he would raise up and talk to me. He sent for me about the murder of Elias Sweat. That’s what we were talking about. Cross. — I told defendant, of course, if he turned state’s evidence, and there were others implicated, and he could prove it, that he would get clear.” Here nothing is repeated as coming from the prisoner, except three questions, and the final remark as to seeing Col. Nichols. The competency of this testimony was not affected by any hope excited by the witness in the mind of the prisoner; for, first, the prisoner took the initiative; he sent for the witness to talk to him about the murder, and when he came, inquired of him whether he, the prisoner, could turn state’s evidence. In this question, which was doubtless propounded before the witness mentioned any favorable consequence as likely to follow, lies the chief potency of the whole testimony of this witness. The free and voluntary asking of such a question, with the deliberation implied in sending beforehand for a person to hear and answer it, is a weighty circumstance in the investigation of a secret murder. Secondly, whatever hope may have been inspired was barren of results; it induced no confession; no confession was .made. The prisoner was checked for the time by the witness. An interview was appointed for the next day, and when the witness returned, the prisoner announced his wish to consult Col. Nichols, and there the matter ended. So far from making any disclosure under the encouragement held out by the witness, the prisoner reconsidered his purpose and abandoned it. His hope, if any hope was kindled, emitted silence, not criminating speech. If he had any secret to impart, he declined to impart it. 27 Ga., 640.
*3112. While this court may. pronounce witnesses whom the jury trusted, unworthy of credit for sufficient cause apparent in the record, the mere absence of supporting witnesses to offset impeaching evidence on the ground of general bad character, is not cause sufficient. 22 Ga., 479.
3. The second wife of a bigamist is no wife in law, an d therefore not incompetent as a witness against him. 1 Phil. Ev., 84; Roscoe Cr. Ev., 147.
4. The court (as I think) committed no error on the trial, or in overruling the motion for a new trial.